  Case 2:19-cv-00070-JRG-RSP Document 496 Filed 09/18/20 Page 1 of 15 PageID #: 19211
                                                                                   1469



09:51:59    1                  IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
            2                           MARSHALL DIVISION

            3
                GREE, INC.,                      )(     CIVIL ACTION NOS.
            4                                    )(     2:19-CV-70-JRG-RSP
                    PLAINTIFFS,                  )(     2:19-CV-71-JRG-RSP
            5                                    )(
                    VS.                          )(
            6                                    )(     MARSHALL, TEXAS
                SUPERCELL OY,                    )(     SEPTEMBER 18, 2020
            7                                    )(     9:51 A.M.
                    DEFENDANTS.                  )(
            8

            9                       TRANSCRIPT OF JURY TRIAL

           10                                VOLUME 12

           11             BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

           12                   UNITED STATES CHIEF DISTRICT JUDGE

           13

           14   APPEARANCES:

           15

           16   FOR THE PLAINTIFFS:

           17

           18   MR STEVEN D. MOORE
                KILPATRICK TOWNSEND & STOCKTON LLP
           19   Two Embarcadero Center, Suite 1900
                San Francisco, CA 94111
           20

           21   MS. TAYLOR HIGGINS LUDLAM
                KILPATRICK TOWNSEND & STOCKTON LLP
           22   4208 Six Forks Road
                Raleigh, NC 27609
           23

           24

           25
Case 2:19-cv-00070-JRG-RSP Document 496 Filed 09/18/20 Page 2 of 15 PageID #: 19212
                                                                                 1470



        1   FOR THE PLAINTIFF:

        2

        3   MR. ALTON L. ABSHER III
            KILPATRICK TOWNSEND & STOCKTON LLP
        4   1001 West Fourth Street
            Winston-Salem, NC 27101
        5

        6   MR. MICHAEL T. MORLOCK
            KILPATRICK TOWNSEND & STOCKTON LLP
        7   1100 Peachtree Street, NE
            Suite 2800
        8   Atlanta, GA 30309

        9
            MS. TAYLOR J. PFINGST
       10   KILPATRICK TOWNSEND & STOCKTON LLP
            Two Embarcadero Center, Suite 1900
       11   San Francisco, CA 94111

       12
            MS. MELISSA R. SMITH
       13   GILLAM & SMITH, LLP
            303 South Washington Avenue
       14   Marshall, TX 75670

       15

       16   FOR THE DEFENDANT:

       17

       18   MR. MICHAEL J. SACKSTEDER
            MR. BRYAN A. KOHM
       19   MR. CHRISTOPHER L. LARSON
            MS. SHANNON E. TURNER
       20   FENWICK & WEST LLP
            555 California Street, 12th Floor
       21   San Francisco, CA 94104

       22
            MR. GEOFFREY R. MILLER
       23   FENWICK & WEST LLP
            902 Broadway, Suite 14
       24   New York, NY 10010

       25
Case 2:19-cv-00070-JRG-RSP Document 496 Filed 09/18/20 Page 3 of 15 PageID #: 19213
                                                                                 1471



        1   FOR THE DEFENDANT:

        2
            MS. JESSICA M. KAEMPF
        3   MR. JONATHAN T. MCMICHAEL
            FENWICK & WEST LLP
        4   1191 Second Ave., 10th Floor
            Seattle, WA 98101
        5

        6   MR. DERON DACUS
            THE DACUS FIRM, P.C.
        7   821 ESE Loop 323, Suite 430
            Tyler, TX 75701
        8

        9

       10

       11

       12   COURT REPORTER:       Ms. Shelly Holmes, CSR, TCRR
                                  Official Court Reporter
       13                         United States District Court
                                  Eastern District of Texas
       14                         Marshall Division
                                  100 E. Houston
       15                         Marshall, Texas 75670
                                  (903) 923-7464
       16

       17
            (Proceedings recorded by mechanical stenography, transcript
       18   produced on a CAT system.)

       19

       20

       21

       22

       23

       24

       25
  Case 2:19-cv-00070-JRG-RSP Document 496 Filed 09/18/20 Page 4 of 15 PageID #: 19214
                                                                                   1472



            1                         P R O C E E D I N G S

09:51:59    2            (Jury out.)

09:51:59    3            COURT SECURITY OFFICER:       All rise.

09:52:00    4            THE COURT:    Be seated, please.

09:52:19    5            All right.    Counsel, I've received the following

09:53:24    6   note from the jury:    We have reached a verdict.

09:53:26    7            Signed by Rachel Leathers, who, as I recall, is

09:53:31    8   Juror No. 7, and who, I assume, is the foreperson of the

09:53:35    9   jury.   It's dated with today's date.

09:53:40   10            And I'll hand the original note to the courtroom

09:53:43   11   deputy to be included in the papers of this case.

09:53:47   12            I'm about to bring in the jury and receive the

09:53:49   13   verdict from them.

09:53:51   14            Is there anything from either Plaintiff or

09:53:52   15   Defendant that needs to be raised with the Court before I

09:53:55   16   proceed to bring in the jury?

09:53:57   17            MS. SMITH:    No, Your Honor.

09:54:01   18            MR. DACUS:    No, Your Honor.

09:54:03   19            THE COURT:    All right.    Let's bring in the jury,

09:54:06   20   please, Mr. Fitzpatrick.

09:54:07   21            COURT SECURITY OFFICER:       All rise.

09:54:08   22            (Jury in.)

09:54:27   23            THE COURT:    Please be seated.

09:54:27   24            Welcome back, ladies and gentlemen of the jury.

09:54:35   25            I understand that the jury has reached a verdict,
  Case 2:19-cv-00070-JRG-RSP Document 496 Filed 09/18/20 Page 5 of 15 PageID #: 19215
                                                                                   1473



09:54:40    1   and I understand, Ms. Leathers, that you are the foreperson

09:54:43    2   of the jury; is that correct?

09:54:44    3              THE FOREPERSON:    Yes, sir.

09:54:45    4              THE COURT:   Would you please hand the signed and

09:54:47    5   dated verdict form to the Court Security Officer, who will

09:54:49    6   bring it to me?

09:54:51    7              Ladies and gentlemen of the jury, I'm going to

09:55:43    8   announce the verdict at this time, and I'd like each member

09:55:46    9   of the jury to listen very carefully as I announce the

09:55:49   10   verdict into the record.      Because after I've done that, I'm

09:55:52   11   going to ask each of you if this is your verdict so that we

09:55:55   12   can confirm on the record that it is, in fact, the

09:55:58   13   unanimous verdict of all eight members of the jury.

09:56:01   14              Turning to the verdict form.      The first question

09:56:10   15   in the verdict form is located on Page 4 thereof.

09:56:14   16              Question 1 is:    Did GREE prove by a preponderance

09:56:17   17   of the evidence that Supercell infringed any of the

09:56:20   18   asserted claims?

09:56:20   19              The answer from the jury to Question 1 is:         Yes.

09:56:25   20              Turning to Question 5 -- excuse me, Page 5 where

09:56:31   21   Question 2 of the verdict is located.

09:56:35   22              Did Supercell prove by clear and convincing

09:56:37   23   evidence that any of the following asserted claims are

09:56:40   24   invalid?

09:56:41   25              Each of the listed claims thereunder for the
  Case 2:19-cv-00070-JRG-RSP Document 496 Filed 09/18/20 Page 6 of 15 PageID #: 19216
                                                                                   1474



09:56:48    1   asserted claims of the patents-in-suit the jury has

09:56:51    2   supplied the same answer across the board, and that answer

09:56:55    3   is:   No.

09:56:55    4               Turning to Page 6 of the verdict form wherein

09:57:03    5   Question 3 is located.

09:57:05    6               Did GREE prove by a preponderance of the evidence

09:57:07    7   that Supercell willfully infringed any of the asserted

09:57:11    8   claims that you found were infringed?

09:57:13    9               The jury's answer is:   Yes.

09:57:17   10               Turning to Page 7 of the verdict form wherein

09:57:25   11   Question 4A is located.

09:57:26   12               What sum of money, if any, paid now in cash has

09:57:30   13   GREE proven by a preponderance of the evidence would

09:57:32   14   compensate GREE for its damages resulting from

09:57:36   15   infringement?

09:57:37   16               The jury's answer is:   $8,500,000.00.

09:57:46   17               Turning to Question 4B located on Page 8 of the

09:57:52   18   verdict form.

09:57:55   19               Is the total amount that you awarded in

09:57:57   20   Question 4A a lump sum representing damages for past and

09:58:00   21   future sales, or is the amount you awarded in Question 4A a

09:58:06   22   reasonable royalty for past sales only?

09:58:09   23               The jury's answer is:   Lump sum.

09:58:13   24               Turning to Page 9, which is the final page of the

09:58:18   25   verdict form.
  Case 2:19-cv-00070-JRG-RSP Document 496 Filed 09/18/20 Page 7 of 15 PageID #: 19217
                                                                                   1475



09:58:20    1              I find that the verdict is dated with today's

09:58:22    2   date, September the 18th, 2020.       And it is signed by

09:58:27    3   Ms. Rachel Leathers as foreperson of the jury.

09:58:29    4              Ladies and gentlemen of the jury, let me poll you

09:58:35    5   at this time to make sure that this verdict reflects the

09:58:38    6   unanimous decision of all eight members of the jury.

09:58:41    7              If this is your verdict as I have read it, would

09:58:45    8   you please stand?

09:58:47    9              (Jury polled.)

09:58:55   10              THE COURT:   Thank you.   Please be seated.

09:58:56   11              Let the record reflect that all eight members of

09:59:01   12   the jury immediately rose and stood in response to the

09:59:03   13   Court's question to poll the jury.

09:59:05   14              Accordingly, the Court finds that this is the

09:59:07   15   unanimous verdict of all eight members of the jury.            The

09:59:10   16   Court accepts the verdict, and I will deliver the original

09:59:14   17   signed verdict to the court -- to the courtroom deputy.

09:59:17   18              Ladies and gentlemen, this now completes the trial

09:59:23   19   of this case.    From the very beginning, I have instructed

09:59:27   20   you time after time not to discuss this case with anyone,

09:59:32   21   not to communicate about it in any way, and not to discuss

09:59:36   22   it among yourselves until you retired to deliberate on this

09:59:39   23   verdict.

09:59:39   24              I'm releasing you from that instruction and that

09:59:43   25   requirement.    I'm releasing you from all the requirements
  Case 2:19-cv-00070-JRG-RSP Document 496 Filed 09/18/20 Page 8 of 15 PageID #: 19218
                                                                                   1476



09:59:46    1   related to your service as jurors, and I'm discharging you

09:59:50    2   as the jury in this case.

09:59:52    3             I want you to understand, ladies and gentlemen,

09:59:56    4   that in this -- in this court, there has been a practice

10:00:01    5   for decades -- it was in place when I got here in 1981 as a

10:00:07    6   brand new lawyer -- that when a jury is discharged from a

10:00:11    7   trial in this court, that the lawyers and the witnesses and

10:00:16    8   the parties are not permitted to initiate a conversation or

10:00:20    9   make contact with the members of the jury to discuss or

10:00:24   10   inquire about the process of the trial or their service as

10:00:28   11   jurors.

10:00:29   12             That means they're not going to talk to you.

10:00:31   13   They're not going to call you.       They're not going to stop

10:00:34   14   you and start a conversation.

10:00:37   15             However, now that you have been discharged and

10:00:39   16   this trial is over and I have accepted the verdict, you are

10:00:42   17   completely free to talk to anybody about this trial and

10:00:47   18   your experience and your thinking, if you'd like to.

10:00:53   19   You're free not to.    It is 100 percent your decision.

10:00:55   20             Now, when I got here years ago and this practice

10:00:59   21   was in place, what always happened was that when the jury's

10:01:04   22   verdict was received and they were discharged, the lawyers

10:01:07   23   immediately beat a path outside the courthouse and stood at

10:01:12   24   the end of the front steps so the jury would have to walk

10:01:15   25   right by them to leave the building and get to their cars,
  Case 2:19-cv-00070-JRG-RSP Document 496 Filed 09/18/20 Page 9 of 15 PageID #: 19219
                                                                                   1477



10:01:20    1   hoping that the jury -- some members of the jury would stop

10:01:23    2   and talk to them on the sidewalk about their service as

10:01:28    3   jurors.   That was one of my jobs to get there first and get

10:01:31    4   in a good position so that people would have to walk right

10:01:35    5   by me.

10:01:36    6             I've added a little bit of a twist to that.          I've

10:01:39    7   asked the parties before the trial started to give me cell

10:01:43    8   phone numbers for representatives of both the Plaintiff and

10:01:45    9   the Defendant, and I have those cell phone numbers written

10:01:48   10   on pieces of paper, and I'm going to pass them out to you

10:01:51   11   in a minute.

10:01:52   12             That means they don't have to stand out in the

10:01:55   13   front of the courthouse and hope that you'll stop today and

10:01:57   14   visit with them.    They may still do that, but, again, it's

10:02:01   15   your decision whether you want to enter into a conversation

10:02:04   16   with anybody about the trial or not.

10:02:07   17             But take those phone numbers home with you.          And

10:02:11   18   if tomorrow, next week, a month from now you decide that

10:02:14   19   you would like to talk to somebody about your experience on

10:02:18   20   either the Plaintiff's side or the Defendant's side, you're

10:02:21   21   free to dial those cell phone numbers and talk to them, and

10:02:23   22   I guarantee you, they'll take the call.         But if you don't

10:02:26   23   want to, you don't have to.

10:02:28   24             But by giving you these cell phone numbers, it

10:02:31   25   takes a little bit of the immediate pressure off of
     Case 2:19-cv-00070-JRG-RSP Document 496 Filed 09/18/20 Page 10 of 15 PageID #:
                                       19220                                        1478



10:02:34    1   everybody feeling like I either have to stop and talk right

10:02:38    2   now, or I'll never get to talk to these people again.             This

10:02:42    3   way it makes it so that you can make that call in your own

10:02:45    4   time, at your own convenience.        If you do it, great.       If

10:02:49    5   you don't do it, great.      Again, it is 100 percent up to

10:02:52    6   you.

10:02:53    7           None of these folks on either the Plaintiff's side

10:02:56    8   or the Defendant's side, as much as they may want to know

10:02:59    9   what you think and how they can do a better job in the

10:03:02   10   future, as much as they may want to hear from you, they are

10:03:05   11   not going to contact you, and they are not going to stop

10:03:08   12   you or initiate a conversation with you.          It's up to you,

10:03:11   13   100 percent.

10:03:12   14           Also, ladies and gentlemen, I have to tell you how

10:03:17   15   much the Court appreciates your service in this case.

10:03:21   16   Every one of you have been extremely attentive throughout

10:03:24   17   the entire trial.    I suspect that these juror notebooks

10:03:29   18   that you've left in the jury room are filled with notes.

10:03:32   19           And, by the way, I want to tell you, those

10:03:35   20   notebooks will be picked up by the Court as soon as you

10:03:38   21   leave, and every page will be shredded in there.            None of

10:03:42   22   that material will be retained or copied.

10:03:44   23           But I'm confident you've filled them up with

10:03:48   24   notes, and I've seen you taking notes throughout the trial,

10:03:51   25   and I've walked you make eye contact with the witnesses and
     Case 2:19-cv-00070-JRG-RSP Document 496 Filed 09/18/20 Page 11 of 15 PageID #:
                                       19221                                        1479



10:03:53    1   the lawyers and attentively follow the evidence.

10:03:56    2            And I can't tell you how important that is.            I

10:03:58    3   can't tell you how much the Court as an institution

10:04:01    4   appreciates the service that I've seen you render over the

10:04:04    5   last week in this trial, because, quite honestly, you've

10:04:08    6   done what juries are supposed to do, and you've done it

10:04:11    7   well.   And it's not easy, and it requires a very real

10:04:15    8   personal sacrifice on your part.        And the Court appreciates

10:04:19    9   that.

10:04:20   10            And I -- I know that I speak for not only the

10:04:24   11   Court and myself personally, but each member of our staff,

10:04:27   12   all the Plaintiff's people, all the Defendant's people,

10:04:30   13   everybody associated with this trial on either side

10:04:33   14   appreciates the sacrifice that you've made and the very

10:04:38   15   real public service that you've rendered to your country.

10:04:41   16            Ordinarily, ladies and gentlemen, when we're not

10:04:45   17   in the middle of a global pandemic, I would ask you to meet

10:04:49   18   me in the jury room at this point, and I would come in

10:04:52   19   there, and I would shake each hand and look each one in the

10:04:55   20   eye and personally tell you how much we thank you for the

10:04:58   21   service you've rendered.      But given the current public

10:05:05   22   health environment, I'm not going to do that.

10:05:07   23            I do have a letter of thanks that I've prepared

10:05:09   24   and signed for each of you.       I do have a certificate from

10:05:14   25   the Court verifying your service as a juror in this case.
     Case 2:19-cv-00070-JRG-RSP Document 496 Filed 09/18/20 Page 12 of 15 PageID #:
                                       19222                                        1480



10:05:16    1   And I'd like to -- I would otherwise bring these in and

10:05:21    2   hand them to you when I thanked you in person in the jury

10:05:23    3   room, but in light of current circumstances, I'm not going

10:05:27    4   to do that.

10:05:28    5            I'm going to pass them out to you from here at

10:05:31    6   this point, if you will allow me, and I'm going to

10:05:34    7   paperclip these phone numbers for the lawyers on each side

10:05:36    8   of the case to this envelope so you'll have that if you

10:05:39    9   want to use it in the future.

10:05:40   10            The first one I have is for Ms. Smith, Juror

10:05:44   11   No. 1.

10:05:44   12            Ms. Smith, thank you so much for your service.

10:05:47   13            Next is Ms. Adams, Juror No. 2.

10:05:56   14            Thank you, Ms. Adams.

10:05:57   15            Next is Ms. Derrick, Juror No. 3.

10:06:09   16            Thank you, Ms. Derrick.

10:06:13   17            Next is Ms. McCoy, Juror No. 4.

10:06:21   18            Thank you, Ms. McCoy.

10:06:23   19            Next is Ms. Brown, Juror No. 5.

10:06:35   20            Thank you, Ms. Brown.

10:06:41   21            Next is our lone gentleman on the jury, Mr. Cato,

10:06:55   22   Juror No. 6.

10:06:56   23            Thank you, Mr. Cato.

10:06:58   24            Next is Ms. Leathers, Juror No. 7 and our

10:07:10   25   foreperson.
     Case 2:19-cv-00070-JRG-RSP Document 496 Filed 09/18/20 Page 13 of 15 PageID #:
                                       19223                                        1481



10:07:10    1              Thank you, Ms. Leathers.

10:07:12    2              Next is Juror No. 8, Ms. Ball.       Last, but not

10:07:24    3   least.

10:07:24    4              Thank you, Ms. Ball.

10:07:25    5              MS. BALL:    Thank you.

10:07:26    6              THE COURT:    Again, ladies and gentlemen, thank you

10:07:28    7   so very much for your very real and important public

10:07:32    8   service.    The Court could not function as the Constitution

10:07:35    9   requires without folks like you doing exactly what you've

10:07:39   10   done in this case.      Thank you so very much.

10:07:42   11              I will tell you two other things, and then I'll

10:07:44   12   let you go.

10:07:45   13              Number one, if you have any questions about your

10:07:48   14   service, if you need any documentation for an employer, if

10:07:52   15   you have any questions, please see Ms. Clendening in the

10:07:55   16   clerk's office, and they will be more than happy to help

10:07:58   17   you with anything related to your service.

10:08:00   18              Number two, as you leave, if you'll go through the

10:08:03   19   jury room, unless you want to take it home with you, leave

10:08:07   20   that wonderful face shield there and anything else you have

10:08:11   21   with you, and we will dispose of everything.

10:08:13   22              Also, so you'll know, now that you've served on

10:08:17   23   this jury, your name comes out of the jury wheel, the

10:08:20   24   hopper, for two years.      You're not going to get called for

10:08:25   25   jury duty in federal court for the next 24 months.            After
     Case 2:19-cv-00070-JRG-RSP Document 496 Filed 09/18/20 Page 14 of 15 PageID #:
                                       19224                                        1482



10:08:30    1   24 months goes by, your name goes back in the hopper.

10:08:33    2              In that 24 months, the state court system might

10:08:37    3   summons you for jury duty; they may not.          I have no way of

10:08:42    4   knowing.     I have no control over that.      That's a completely

10:08:45    5   separate and parallel system.       So you might get called for

10:08:48    6   jury duty in a state court somewhere.         But you are not

10:08:51    7   going to get called for jury duty in federal court in this

10:08:56    8   district for two years.

10:08:56    9              Thank you, again, ladies and gentlemen.

10:09:00   10              The jury in this case is discharged.

10:09:02   11              COURT SECURITY OFFICER:     All rise.

10:09:10   12              (Jury out.)

10:09:20   13              THE COURT:    Counsel, that completes the trial of

10:09:22   14   this case.     Counsel, you are excused.

10:09:25   15              The Court stands in recess.

10:09:29   16              (Court is adjourned.)

           17

           18

           19

           20

           21

           22

           23

           24

           25
Case 2:19-cv-00070-JRG-RSP Document 496 Filed 09/18/20 Page 15 of 15 PageID #:
                                  19225                                        1483



     1                                CERTIFICATION

     2

     3              I HEREBY CERTIFY that the foregoing is a true and

     4   correct transcript from the stenographic notes of the

     5   proceedings in the above-entitled matter to the best of my

     6   ability.

     7

     8

     9    /S/ Shelly Holmes                               9/18/2020
         SHELLY HOLMES, CSR, TCRR                         Date
    10   OFFICIAL REPORTER
         State of Texas No.: 7804
    11   Expiration Date: 12/31/2020

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
